Citation Nr: 0030190	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-18 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to authorization for fee-basis care.




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

Service connection is not in effect for any disability. 

The veteran is in receipt of nonservice-connected pension 
benefits.

This appeal to the Board of Veterans Appeals (the Board ) is 
from actions taken by the Department of Veterans Affairs (VA) 
Medical Center (MC) in San Diego, California.  

The veteran provided testimony at a personal hearing held at 
the RO in December 1999 at which time he clarified the nature 
of his currently pending appeal.  A transcript of the hearing 
is of record.


FINDING OF FACT

The veteran has no basic eligibility including service-
connected disability for which fee-basis care might be 
authorized. 


CONCLUSION OF LAW

The claim for entitlement to authorization for fee-basis care 
is denied as a matter of law.  38 U.S.C.A. §§ 1710, 1728, 
5107, 7103 (West 1991 & Supp. 2000);  38 C.F.R. §§ 17.54, 
17.93, 17.96, 17.120 (1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION
Factual Background

Service connection is not in effect for any disability.

The veteran has been found to be entitled to nonservice-
connected pension benefits since 1979, predicated primarily 
on a diagnosis of schizophrenia, rated as 100 percent 
disabling, and additional, not significantly disabling 
orthopedic problems; he has recently also been seen for eye 
and prostate problems.

A statement and medical records from a private physician and 
from private care are of record relating to prostate 
complaints.  Also of record are reports of VA outpatient care 
in 1997 and 1999 for eye complaints.  An incidental notation 
on one report was that the veteran had had hypertension for 4 
years.

The veteran provided oral testimony at the RO in December 
1999, a transcript of which has been associated with the 
claims file.  He essentially testified it as his impression 
that he should be granted payment for expenses incurred 
during private inpatient medical treatment on any occasion 
which may present itself in this regard.


Criteria

The basic question to be addressed is whether or not the 
veteran has presented a legal claim for a VA benefit. If not, 
the appeal must be denied as a matter of law. See Sabonis v. 
Brown, 6 Vet. App. 425 (1994).

VA is required to furnish on an ambulatory or outpatient 
basis medical services for any disability of a veteran who 
has a service-connected disability rated at 50 percent or 
more. 38 U.S.C.A. § 1710 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 17.60, 17.60d (1995), redesignated as 38 C.F.R. §§ 17.93, 
17.96 (1999).

Legislation providing for medical treatment benefits to 
veterans, to include the above, contemplates that government 
facilities, which are especially maintained for that purpose 
at considerable expense, shall be used to the fullest extent 
possible.  See 38 U.S.C.A. § 1703 (West 1991 & Supp. 2000).

However, there are regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  For example, VA reimbursement for private 
medical expenses may, subject to other requirements, be 
granted if prior authorization for the private medical 
treatment in question is obtained from VA.  38 C.F.R. 
§ 17.54. 

Unauthorized expenditures may be paid or reimbursed in 
accordance with 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

Such reimbursement is available only where:

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof

	(A) for an adjudicated service-
connected disability,

	(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability,

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or



	(D) for any illness, injury, or 
dental condition in the case of a veteran 
who (i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment .... ; and

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.  
38 U.S.C.A. 1728(a).

To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must 
be satisfied.  See also Malone v. Gober, 10 Vet. App. 539, 
542 (emphasis added), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The initial criterion for reimbursement or payment of the 
expenses at issue is that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health.  The Court 
has defined an emergency as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994); 38 
C.F.R. § 17.120; Malone v. Gober, op. cit. 

All three criteria of 38 U.S.C.A. § 1728(a) must be met, and 
the evidence does not show that any have been met, so that 
alone precludes payment/reimbursement under applicable 
regulations.  





The law states that when VA facilities are not capable of 
furnishing the care or services required, (a concept which 
includes such facets as geographic accessibility, etc.), the 
Secretary, as authorized under 38 U.S.C.A. § 1710, may 
contract with non-VA facilities in order to furnish hospital 
care for the following: for a veteran for the treatment of a 
service-connected disability; for a disability for which a 
veteran was discharged or released from the active military, 
naval, or air service; for a disability of a veteran who has 
a total disability permanent in nature from a service- 
connected disability; and for medical emergencies that pose a 
threat to the life or health of a veteran who is receiving 
medical services in a VA facility or nursing home care under 
section 1720.  [38 U.S.C.A. § 1720 relates to transfers for 
nursing home care of adult day health care.  Moreover, 
multiple subsections of 1720 refer to rehabilitation and 
treatment services for persons with drug or alcohol 
dependency, respite care, noninstitutional alternatives to 
nursing home care, counseling and treatment for sexual 
trauma, nasopharyngeal radium irradiation, none of which are 
pertinent in this case].  38 U.S.C.A. §§ 1703(a), 1728(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 17.52(a)(1). 

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 (1997) 
(formerly 38 C.F.R. § 17.50b).  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54 (1997) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also VA O.G.C. Prec. 
Op. 1-95 at 9 (Mar. 31, 1995) ("Authorization in advance is 
essential to any determination as to whether the Department 
is or is not going to furnish the contract care.").


Analysis

The veteran initially appeared to have filed a claim for 
reimbursement for a specific incident of care.  In some of 
the documentation of record, the RO had considered the case 
on the basis of reimbursement, etc.

In his later communications and at the personal hearing, the 
veteran clarified in detail that he was actually seeking 
authorization for fee basis care for his various problems, 
including prostate and eye problems, on the basis that due to 
his economic and geographical necessity, he should be 
entitled to the option of receiving care closer to his 
residence.

As also incorporated into the Statement of the Case, and at 
the personal hearing at which time the Hearing Officer 
discussed in detail the pertinent criteria, the Board has 
provided all potentially pertinent regulations for the 
purposes of making the decision as clear-cut and precise as 
possible, and in the effort, to explain to the veteran the 
applicable criteria for entitlement to any such benefits. 

The essence is that the pertinent governing criteria set out 
in detail above are predicated on the veteran's having been 
treated for and/or hospitalized for a service-connected 
disability or disabilities.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.

In the absence of a service-connected disability or 
disabilities or such having been treated during any pertinent 
hospitalization period to satisfy the threshold requirement 
of the pertinent governing criteria for fee basis 
authorization or related benefits, the Board concludes that 
the claim of therefore must be denied by operation of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic entitlement to authorization for fee-basis care is 
denied as a matter of law.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

